J. B. McPHERSON, Circuit Judge
(specially presiding). As a general proposition, the referee’s ruling that the bankrupts must file schedules, so far as they can do so without incriminating themselves, is obviously correct. But, until an effort is made to comply with his order, it is practically impossible for the court to decide whether a particular fact -is to be included or omitted. To decide that a bankrupt is not bound to put his hand to a declaration of fact that may incriminate him, does not advance a particular dispute very much. What is required is an effort in good faith by the bankrupt to file ■a schedule that obeys the act up to the point where the court can see that further obedience would violate the constitutional protection. When the bankrupts present such schedules as they can conscientiously declare to be a compliance with the order (saving their constitutional rights), the referee will then be able either to order them to do specific acts or to approve the refusal to do them; and in either event the District Court will then have something definite to rule upon.' Until such -a situation is presented, the discussion is almost wholly academic.
- The order o.f .the referee under date of July 18, 1912, is affirmed; and it is now' ordered that the bankrupts file their schedules as directed by the referee on or before March 20, 1913.